
	

114 HR 4921 RH: Ditto Act of 2016
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 494
		114th CONGRESS
		2d Session
		H. R. 4921
		[Report No. 114–636]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Mr. Walker introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		
			June 21, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend chapter 31 of title 44, United States Code, to require the maintenance of certain records
			 for 3 years, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ditto Act of 2016. 2.Requirement to maintain records (a)AmendmentChapter 31 of title 44, United States Code, is amended by adding at the end the following new section:
				
					3108.Requirement to maintain records
 (a)In generalIf the Internal Revenue Service obtains a preserved record, the Internal Revenue Service shall preserve for not less than 3 years from the date on which the record was obtained—
 (1)the preserved record or a copy of the preserved record; and (2)all records related to the preserved record.
 (b)Preserved record definedIn this section, the term preserved record means any record that is maintained by a person other than the Federal Government pursuant to a rule, guidance, or other directive from the Internal Revenue Service that requires or recommends the person maintain records for a particular period of time on a particular matter.
 (c)Rule of constructionNothing in this section shall be construed as— (1)limiting the preservation of a preserved record for a longer period of time than is required by this section; or
 (2)shortening the period of time a preserved record is otherwise required to be maintained.. (b)Technical and conforming amendmentThe table of sections for chapter 31 of title 44, United States Code, is amended by adding at the end the following new item:
				
					
						3108. Requirement to maintain records..
 (c)Effective date; applicabilityThe amendments made by this section shall take effect as of the date of the enactment of this Act and shall apply with respect to any preserved record (as such term is defined in section 3108(b) of title 44, United States Code, as added by subsection (a)) obtained on or after the effective date.
			
	
		June 21, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
